Case 6:19-cv-01243-MJJ-CBW Document 22 Filed 08/13/21 Page 1 of 1 PageID #: 637




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

 PAMELA A THORNS                          CIVIL ACTION NO. 6:19-CV-01243

 VERSUS                                   JUDGE JUNEAU

 COMMISSIONER OF SOCIAL SECURITY          MAGISTRATE JUDGE CAROL B.
                                          WHITEHURST

                                    JUDGMENT

         This matter was referred to United States Magistrate Judge Carol

 Whitehurst for report and recommendation. After an independent review of the

 record, and noting the lack of objections filed, this Court concludes that the

 Magistrate Judge’s report and recommendation is correct and adopts the

 findings and conclusions therein as its own. Accordingly,

         IT IS ORDERED, ADJUDGED, AND DECREED that the decision of the

  Commissioner of the Social Security Administration is AFFIRMED, and this matter

  is DISMISSED WITH PREJUDICE, consistent with the report and recommendation.

         THUS DONE AND SIGNED in Lafayette, Louisiana, on this 13th day of August,

 2021.

                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
